Order entered October 9, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00499-CV

          IN THE INTEREST OF O.K.L. AND M.L.L., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-21272

                                    ORDER

      The reporter’s record in this appeal was due September 28, 2020. To date, it

has not been filed. Accordingly, we ORDER Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, to file the record no later than

October 20, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                           /s/    ERIN A. NOWELL
                                                  JUSTICE